DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US Patent Application Publication 2005/0266230.

As to claims 1 and 10, Hill teaches a substrate incorporating foam.  Hill does not specifically teach a sanitary napkin having the claimed structure, but Hill does teach the substrate incorporating foam is used in personal care absorbent articles (paragraphs 0003, 0037, 0178).  Hill incorporates by reference (paragraph 0178) DesMarais USPN 5571849 who teaches sanitary napkins (DesMarais col. 1, lines 17-20; col. 22, lines 47-50), having a longitudinal axis and a transverse axis and comprising an absorbent core structure comprising one or more absorbent layers (DesMarais; Figure 6), 
Hill/DesMarais the one or more absorbent layers comprising a heterogeneous mass (Hill Figures 1 and 2), the heterogeneous mass comprising:

a nonwoven web of fibers; and
a plurality of discrete open cell foam pieces enrobing fibers of the nonwoven web (Figures 1 and 2; paragraphs 0015, 0045),

Hill/DesMarais do no specifically teach the claimed structure.  However, DesMarais does teach a foam layer as an acquisition layer as part of the absorbent structure (col. 23, lines 4-9). Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide a layered structure as shown in Figure 6 of DesMarais where the foam layer, heterogeneous mass is part of a layered core and present at an intersection of the longitudinal axis and the transverse axis. 

As to claims 2 and 11, the open cell foam pieces comprise one or both of polyurethane foam and HIPE foam (Hill paragraphs 0045, 0051).

As to claims 3 and 12,  the nonwoven web and the open cell foam pieces are integrated (Hill paragraph 0043).

As to claims 4 and 13, the heterogeneous mass has undergone solid state formation (Hill paragraph 0041; DesMarais col. 13, lines 7-9; col. 19, lines 42-53).

As to claims 5 and 14, Hill/DesMarais teach the absorbent core structure comprises superabsorbent polymer (DesMarais col. 8, lines 38-60; col. 23, lines 21-36).

As to claims 6 and 15, the absorbent core structure comprises a layer comprising superabsorbent polymer (DesMarais col. 23, lines 19-36).

As to claims 7 and 16, Hill/DesMarais teach the heterogeneous mass overlies the layer comprising superabsorbent polymer – where DesMarais teaches an upper foam layer and lower storage layer of absorbent gelling materials (DesMarais col. 23, lines 6-30).

As to claims 8 and 17, The sanitary napkin of claim 7, wherein the nonwoven web of fibers comprises a structure selected from the group consisting of a spunlaced web, a hydroentangled web, a needlepunched web, a spunbond web, a carded fiber web, a meltblown fiber web, a coform web and combinations thereof (Hill paragraphs 0040, 0065). 

As to claims 9 and 18, The sanitary napkin of claim 8, wherein the nonwoven web of fibers comprises fibers selected from the group consisting of cellulose fibers, cotton fibers, wood pulp fibers, rayon fibers, spun synthetic fibers, bicomponent fibers, tricomponent fibers and combinations thereof (Hill paragraphs 0057, 0066, 0072-0073).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 11, 12, 14, and 17 of U.S. Patent No.10729600. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth parameters for the Peak Force compression and dry recovery energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781